DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
Claims 22, 25, 27-30, and 41-48 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “an anchor configured to engage an inner wall of the pulmonary vessel, located proximally of the therapeutic assembly, and further configured to stabilize the therapeutic assembly relative to the pulmonary blood vessel;” as indicated in claim 22 as a whole.
The Examiner has cited Saadat (U.S. PGPub. No. 20080183036) as the most pertinent prior art reference, which teaches a similar vessel treatment device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “an anchor…located proximally of the therapeutic assembly”. The identified prior art describes an anchor to stabilize the catheter position relative to the heart (Para. 0069; Fig. 6B-C, balloon 78). The applicant claims the anchor being located proximally of the therapeutic assembly, where as Saadat teaches the anchor being proximal to the imaging hood. Further, the device of Saadat does not relate to neuromodulation. To modify the prior art exactly as the applicant discloses would be improper hindsight and require the use of the Applicant’s specification as a blueprint for rejection. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794